Title: From George Washington to Major General Stirling, 1 May 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


                    
                        My Lord
                        [Valley Forge] May 1st 1778
                    
                    I do not conceive my self authorized to direct payment of such Acct as your Lordship inclosed me, however just and reasonable they may be, referring the Claimants to Congress, always; If your Lordship chooses it, I will transmit your Acct & Letter to that body; but should think the chance of payment, or a knowledge of the decision upon it, would be greater, were you to inclose it to some Member of Congress, with whom you are acquainted & get him to attend a little to the matter. I am Yr Lordships Most Obed. & most Hble Servt
                    
                        Go: Washington
                    
                